(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
Por Cuanto, la parte apelada presentó una moción solicitando la desestimación de este recurso por causa de abadono, siendo notifi-cado el apelante sin que radicara oposición a la misma y la vista se celebró el 26 de enero de 1942, con asistencia únicamente de la apelada;
Por Cuanto de la moción y de la certificación expedida por el Secretario de la Corte de Distrito de- San Juan acompañada a la misma resulta que la apelación se interpuso el 22 de noviembre de 1941, solicitándose el l9 de diciembre del mismo año que la corte ordenara al taquígrafo que preparara la transcripción de la eviden-cia, como en efecto lo ordenó;
Por Cuanto el taquígrafo y el propio apelante dejaron vencer el término concedido sin radicar la transcripción ni solicitar prórroga para ello;
*989Por tanto, aplicando la Regla 60 de este Tribunal y visto el caso ele Luciano v. Rodríguez, 53 D.P.R. 987, se declara la moción con lugar, y en su consecuencia, se desestima, por abandono, el recurso.